Fish, C. J.
1. The objection to the affidavit in forma pauperis having been removed' by the payment of costs, under permission of this court, and, upon a suggestion of a diminution of the record, a certified transcript sent to this court by the clerk of the trial court, showing an acknowledgment of service upon the motion for a new trial, the motion to dismiss the writ of error is overruled.
2. Upon a careful consideration, of the evidence in the case, it did not .authorize the direction of a verdict in favor of the defendant.
(a) In the case of Atlantic & Birmingham, Railway Co. v. Reynolds, 117 Ga. 47 (43 S. E. 456), the decision made was in reference to a charge of the court in regard to the rule of diligence incumbent upon a master who has purchased a permanent structure and continues to use it; it did not involve the direction of ¿I verdict; and the evidence in the present case in regard to the construction and reconstruction of the tele*572phone line in question presented, some features for consideration by the jury which were not present in that case.
June 15, 1910.
Action for damages. Before Judge Gilbert. Stewart superior court.
April 3, 1909.
Hatcher & Hatcher and T. T. James, for plaintiff.
Charlton E. Battle and Howell Hollis, for defendant.

Judgment reversed.


All the Justices concur.